       Case 2:19-mj-02766-DUTY Document 5 Filed 07/05/19 Page 1 of 5 Page ID #:74



  1    NTrnT~A T. HANNA
       U nited States Attorney
  2    BRANDON D. FOX
       assistant United Stat_~s At~~.orney
  3    Chief, Criminal Division                                   CLERK. U.S~~~.'~ 'i~T~^UC2;
       MATTHEW J. ROSENBAUM (Cal. Bar No. 319700)
  4    Assistant United States Attorney
       General Crimes Section                                         JUL - 5 20~g
  5         1100 United States Courthouse
            312 North Spring Street                            cEr~rr~~,i~rk,~r~,
                                                               GY v~. i         `cauFof~ ,~a
  6         Los Angeles, California 90012
            Telephone: (213) 894-4896
  7         Facsimile: (213) 894-6269
            E-mail:    matthew.rosenbaum@usdoj.gov
  8
       Attorneys for Plaintiff
  9    UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12     UNITED STATES OF AMERICA,               No. :19-MJ-02766

13               Plaintiff,                    GOVERNMENT'S NOTICE OF REQUEST FOR
                                               DETENTION
14                     ►+~

15     ARMEN SAHAKYAN,

16               Defendant.

17

18          Plaintiff, United States of America, by and through its counsel

19     o f record, hereby requests detention of defendant and gives notice of

20     the following material factors:

21         1.    Temporary 10 -day Detention Requested (~ 3142(d) )           on the

22               f ollowing grounds:

2.3             a.   present offense committed while defendant was on release

24                   pending (felony trial) ,

25         ❑    b.   defendant is an alien not lawfully admitted for

?_h                  permanent residence; and

~ ~~

2~
     Case 2:19-mj-02766-DUTY Document 5 Filed 07/05/19 Page 2 of 5 Page ID #:75



              r        r~PfPnc~apt ma~~ fl PP; nr

 2            d.       pose a danger to another or the community.

 3       2.       Pretrial Detention Requested (~ 3142(e)) because no

 4                condition or combination of conditions will reasonably

 5                assure:

 6                a.    the appearance of the defendant as required;

 7                b.    safety of any other person and the community.

 8       3.       Detention Requested Pending Supervised Release/Probation

 9                Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10                ~ 3143(a)):

11                a.    defendant cannot establish by clear and convincing

12                      evidence that he/she will not pose a danger to any

13                      other person or to the community;

14                b.    defendant cannot establish by clear and convincing

15                      evidence that he/she will not flee.

16       4.       Presumptions Applicable to Pretrial Detention (18 U.S.C.

17                ~ 3142(e)):

18                a.    Title 21 or Maritime Drug Law enforcement Act ('~MDLEA")

19                      (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                      greater maximum penalty (presumption of danger to

21                      community and flight risk);

22                b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                      2332b(g)(5)(B) with 10-year or greater maximum penalty

24                      (presumption of danger to community and flight risk);

25                c.    offense involving a minor victim under 18 U.S.C.

26                      ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

~~


28

                                             2
     Case 2:19-mj-02766-DUTY Document 5 Filed 07/05/19 Page 3 of 5 Page ID #:76



 1                   ~~F~. 7421 , 74~~, ~4~~ ~r ~4~5 (nr~sumr,ti~n ~f ~~n~Pr

 2                   to community and flight risk);

 3             d.    defendant currently charged with an offense described

 4                   in paragraph 5a - 5e below, AND defendant was

 5                   previously convicted of an offense described in

 6                   paragraph 5a - 5e below (whether Federal or

 7                   State/local), AND that previous offense was committed

 8                   while defendant was on release pending trial, AND the

 9                   current offense was committed within five years of

10                   conviction or release from prison on the above-

11                   described previous conviction (presumption of danger to

12                   community).

13       5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14             If the Case Involves:

15             a.    a crime of violence (as defined in 18 U.S.C.

16                   ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                   in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                   sentence is 10 years' imprisonment or more;

19             b.    an offense for which maximum sentence is life

20                   imprisonment or death;

21             c.    Title 21 or MDLEA offense for which maximum sentence is

22                   10 years' imprisonment or more;

23             d.    any felony if defendant has two or more convictions for

24                   a crime set forth in a-c above or for an offense under

25                   state or local law that would qualify under a, b, or c

26                   if federal jurisdiction were present, or a combination

~~

28

                                          3
        Case 2:19-mj-02766-DUTY Document 5 Filed 07/05/19 Page 4 of 5 Page ID #:77



 1 ~~        (~   e.    an~r fPl nnv not ~t rert~~i ,~P a rrim~ ~f vi_~l Pn~e that

 2                      involves a minor victim or the possession or use of a

 3                      firearm or destructive device (as defined in 18 U.S.C.

 4                      ~ 921), or any other dangerous weapon, or involves a

 5                      failure to register under 18 U.S.C. ~ 2250;

 6           ~    f.    serious risk defendant will flee;

 7           ❑    g.    serious risk defendant will (obstruct or attempt to

 8                      obstruct justice) or (threaten, injure, or intimidate

 9                      prospective witness or juror, or attempt to do so).

10      ❑    6.   Government requests continuance of              days for detention

11                hearing under ~ 3142(f) and based upon the following

12                reason (s)

13

14

15

16

17      //

18      //

19      //

20      //

21      ~/

22      //

23      //

24      //

25      //

26      //
~~

28 ~~ //
       Case 2:19-mj-02766-DUTY Document 5 Filed 07/05/19 Page 5 of 5 Page ID #:78




       n ~.
  2
  3

  4

  5

  6

  7

  8    Dated:- J

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
~~

2 ~3

                                            5
